1                                                                                    Judge Mary Jo Heston
                                                                                               Chapter 13
2

3                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
4
      In re                                                 NO. 16-43646
5

6     JAY LEE RODOCKER,                                     DECLARATION OF SARAH PHILLIPS

7                                            Debtor.
8             SARAH PHILLIPS declares as follows:
9             I am a Support Enforcement Officer (“SEO”) employed by the State of Washington,
10   Department of Social and Health Services (the “Department”). I am the SEO assigned to this
11   account. I am the custodian of the Department's files kept in the ordinary course of business relating
12   to this matter, and am authorized and competent to testify therefrom.
13            Since October 10, 2018, the Debtor has failed to pay post-petition child support to the
14   Department. The Debtor owes $341 per month in child support and now owes $1140.30 in child
15   support arrears.
16            I declare under penalty of perjury that the foregoing is true and correct.
17            EXECUTED this 23rd day of January, 2019.
18
                                                       /s/ Sarah Phillips
19
                                                       __________________________________
20                                                     SARAH PHILLIPS

21

22

23

24

25

26

       DECLARATION OF SARAH PHILLIPS                          1               OFFICE OF THE ATTORNEY GENERAL
                                                                                    Bankruptcy & Collections Unit
                                                                                     800 Fifth Avenue, Suite 2000
                                                                                   Seattle, Washington 98104-3188
                                                                              (206) 389-2187 phone – (206) 587-5150 fax
